UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1118


ANGELA D. MCLEOD,

                Plaintiff - Appellee,

          v.

CAROLYN W. COLVIN, Acting Commissioner of SSA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00550-BO)


Submitted:   August 31, 2015             Decided:   September 11, 2015


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David F. Black, General Counsel, Cassia W. Parson, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland; Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Thomas G. Walker,
United States Attorney, Caroline D. Lopez, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellant.    Charlotte W. Hall, CHARLES T. HALL LAW FIRM,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      The    Acting         Commissioner           of    Social    Security        appeals       the

district     court’s            orders:       (1)       reversing       the    Commissioner’s

decision     denying            the    application         of     Angela      D.    McLeod       for

disability         insurance           benefits          and      supplemental           security

benefits;       (2)     remanding        for       an    award    of    benefits;         and    (3)

denying     the    Commissioner’s             Fedederal         Rule    of    Civil      Procedure

59(e) motion.           We hold that the district court did not abuse its

discretion in reversing the Commissioner’s decision instead of

remanding         the       matter       to        the    Commissioner             for     further

consideration         of    the       administrative        record.           Accordingly,        we

affirm the district court’s judgment.



                                                   I.

      Following         a   hearing,         the    administrative           law    judge    (ALJ)

found that McLeod suffered from a number of severe impairments,

including malignant hypertension and migraine headaches.                                         The

ALJ   found        that         none    of      the      impairments,         singly        or    in

combination, met or equaled a listing at 20 C.F.R. pt. 404,

subpt.    P.,     app.      1    (2012).           The   ALJ     also   found       that    McLeod

retained the residual functional capacity (RFC) to perform light

work, with some restrictions.                      Consequently, on the basis of the

evidence     in    the      record,       the      ALJ    found     that      McLeod      was    not

disabled    and       not    entitled         to    benefits.          The    Appeals      Council

                                                    2
upheld this decision, which became the final decision of the

Commissioner.

       McLeod    then   filed    a   complaint         in    the     district     court.

Following a hearing on the parties’ cross-motions for judgment

on the pleadings, the district court reversed the Commissioner’s

decision on the ground that it was not supported by substantial

evidence.       The court focused on the ALJ’s handling of evidence

related to McLeod’s hypertension and migraine headaches.                                The

court found that the record did not support the ALJ’s finding

that these conditions were managed when McLeod was compliant

with medication.         Specifically, the court found that McLeod’s

symptoms “continued despite medication compliance.”                         (J.A. 22).

Additionally, the district court determined that the ALJ did not

give “sufficient weight” to the opinion of McLeod’s treating

physician.       (J.A. 22).     Because the vocational expert testified

that    there    were   no    jobs   that      McLeod       could    perform      if    her

migraines       and   hypertension    were       not    controlled,         the    court

remanded for an award of benefits.



                                        II.

       “When     examining      an   SSA       disability           determination,        a

reviewing court is required to uphold the determination when an

ALJ    has   applied    the   correct      legal   standards          and   the    ALJ’s

factual findings are supported by substantial evidence.”                               Bird

                                           3
v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir.

2012).        Substantial evidence is “such relevant evidence as a

reasonable          mind        might       accept        as     adequate      to      support         a

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(internal quotation marks omitted), and “consists of more than a

mere   scintilla          of     evidence         but   may     be     somewhat      less       than   a

preponderance,” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir

1966).        “In       reviewing          for    substantial          evidence,       we       do   not

undertake          to   re-weigh          conflicting          evidence,      make    credibility

determinations,            or    substitute          our       judgment    for       that       of   the

[Commissioner].”               Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).         Nor       should       the        reviewing       court     “engage         in    these

exercises in the first instance.”                          Radford v. Colvin, 734 F.3d
288, 296 (4th Cir. 2013).

       “If the reviewing court decides that the ALJ’s decision is

not supported by substantial evidence, it may affirm, modify, or

reverse the ALJ’s ruling ‘with or without remanding the cause

for    a    rehearing.’”              Id.    at     295    (citing       42    U.S.C.       § 405(g)

(2012)).           It is appropriate to reverse without remanding for

further proceedings if “the record does not contain substantial

evidence       to       support       a    decision        denying       coverage      under         the

correct legal standard and . . . reopening the record for more

evidence would serve no purpose.”                              Breeden v. Weinberger, 493
F.2d 1002,    1012       (4th       Cir.    1974).         “We    review       the    district

                                                    4
court’s choice of remedy—to affirm, modify, or reverse—for abuse

of discretion.”          Radford, 734 F.3d at 295.

       In   its    brief,    the     Commissioner       overstates    this       Court’s

holding in Radford.          In that case, the ALJ’s denial of benefits

was “devoid of reasoning.”              Id.     While the ALJ in Radford did

cite   state       medical   opinions,     he    did     not    “indicate       why    the

opinions      merit[ed]”       the     weight      he    afforded     them.            Id.

Furthermore, the ALJ failed to provide any explanation why he

rejected     the    treating    physician’s        opinions.        Id.    at    295-96.

While the district court ruled that remand was futile, we noted

that there was some conflicting evidence in the record.                          Id. at

296.     Consequently, the record was “ambivalen[t].”                     Id.    Because

of this, and because the ALJ failed to explain his reasoning,

the district court could not meaningfully review the record.

Id.    Thus, remanding for further proceedings was necessary.                         Id.

       Here, however, the ALJ provided reasoning in finding that

McLeod’s ailments could be managed by medication.                         Thus, unlike

in Radford, the district court had the opportunity to consider

the ALJ’s analysis and determine if it was indeed supported by

substantial evidence.              The district court concluded that the

record      did    not    support    the   ALJ’s    conclusion       that       McLeod’s

symptoms could be managed by medication.                       Indeed, the district

court found that the evidence pointed decidedly in the other

direction.

                                           5
     We thus conclude that the district court did not abuse its

discretion in reversing the decision of the Commissioner and

directing the Social Security Administration to award benefits.

Remanding for further development of evidence or consideration

of the record is unnecessary.



                                      III.

     We    therefore   affirm   the    district   court’s   judgment.      We

dispense    with   oral   argument      because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                       6